DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Remarks
In regards to the Applicant’s response filed 1/13/2021 claims 1-19, 21-22, 24-28, 30, and 32-33 are pending examination and claims 20, 23, 29, and 31 are canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 18, 19, 21, 24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803) in view of Giarracco et al. (US 20160206504).
In regards to claim 1, Herken discloses, “A system for assisting a rescuer in providing resuscitative treatment to a victim (see Fig. 1, col. 3 ln. 16-47 discussing the chest compression system used to administer CPR), the system comprising: at least one motion sensor comprising an accelerometer (Fig. 3 drawing label 17, the accelerometer assembly) and configured to generate acceleration signals that are indicative of motion of the chest of the victim during chest (col. 4 ln. 4-28 discusses accelerometer can identify the acceleration on different axes, the accelerometer is used to collect the acceleration signal in relation to chest compression depth); a patient monitor/defibrillator (Fig. 1 drawing label 8 the defibrillator, col. 3 ln. 29-38 which states the defibrillator is able to administer shock, collect information about compressions, and provide feedback) comprising: a user interface (col. 3 ln. 16-47 discusses the elements of the system including the defibrillator, 8, the system discusses providing feedback via audio as well as visual feedback through a display, col. 10 ln. 40-59 discusses the system containing an interface in which the user is able to input whether or not a chest compression is still being manually performed in order to help control when the defibrillation shock is administered) comprising: at least one type of [a] chest compressions comprising mechanically assisted active compression-decompression (ACD) chest compressions (Fig. 2-3 the input device is a puck used to assist in manual CPR administration, col. 3 ln. 48- col. 4-27 the CPR “puck” is the device which is placed over the chest and used to assist in measuring CPR information from manual compressions administered by a user); at least one output device comprising a display configured to provide a CPR dashboard (col. 3 ln. 16-47 discusses the elements of the system including the defibrillator, 8, the system discusses providing feedback via audio as well as through a display, under broadest reasonable interpretation the feedback information presented on the display is understood to be information that would be present on a CPR dashboard); and a processor (col. 4 ln. 21-27 discusses a control system which has a processor able to identify chest compression information), a memory (col. 16 ln. 42-50 which discusses the control system is able to identify a program and store the program, inherently therefore the control system would have a memory), and associated circuitry (col. 10 ln. 20-35 discussing how the control system has electrodes attached to it in order to identify motion and defibrillator information), the processor communicatively coupled to the at least one motion sensor (col. 3 ln. 17- 47 discusses the control system being connected to the motion sensor, 17, in order to identify the chest compression), and the at least one output device (col. 3 ln. 38- 40 discusses being able to provide audio and visual feedback to a user wherein the visual feedback is given via a display, the display and the inherent speaker to output audio would be the output devices) and configured to: receive the acceleration signals from the at least one motion sensor (col. 3 ln. 29-40 the compression monitor collects chest compression information and then will provide the user feedback based on the chest compression information collected such as velocity, acceleration and distance, col. 4 ln. 4-6 the accelerometer information is measured from the puck, col. 10 ln. 20-40 discusses how the device is able to collect compression information from the motion sensor), integrate the acceleration signals received from the at least one motion sensor (col. 3 ln. 29-40 the chest compression system collects motion data of the different compressions and then will provide feedback based on the collected information, Fig. 6 depicts the different waveforms that are displayed, col. 6 ln. 6-26 discusses how the system integrates the collected acceleration data in order to collect the velocity and depth graph), calculate chest compression parameters from the integrated acceleration signals (col. 6 ln. 6-26 discussing how the acceleration data collected during chest compression is integrated to get the compression and depth information),” but fails to disclose, “at least one dashboard mode selection switch wherein an actuation of the at least one dashboard mode selection switch identifies at least one type of the chest compressions, the at least one type of the chest compressions comprising mechanically assisted active compression-decompression (ACD) chest compressions; [the processor communicatively coupled] to the at (para. 32 discusses how a user may indicate through the system whether automated CPR is being performed or manual CPR), the at least one type of the chest compressions comprising mechanically assisted active compression-decompression (ACD) chest compressions (para. 32 discussing the CPR treatment being assisted by an automated device, under broadest reasonable interpretation an automated CPR device would read on a “mechanically assisted active compression-decompression” because the automated CPR device is intended to perform the compressions automatically using a machine); [the processor communicatively coupled] to the at least one the at least one dashboard mode selection switch (para. 32 the processor device allows for users to input information), Page 2 of 14180143.v3-1/13/2021 11:10 AMDocket No.: Z20667US-02Serial No.:15/911,600Response to FOA dated October 15, 2020and control the at least one output device to selectively provide the calculated chest compression parameters at the CPR dashboard based at least in part on the at least one type of the chest compressions identified by the actuation of the at least one dashboard mode selection switch (para. 32 the user inputs an indication of whether manual or automated CPR is being performed, the system will the present feedback based on the indicated type of CPR being performed such as particular frequency, compression depth, and amplitude information), wherein an appearance of the CPR dashboard changes in response (para. 32 the system will present the CPR feedback based on the user input of type of compression being performed, the feedback will include information about amplitude, compression depth, and frequency, inherently the output graph and feedback will look different based on the identified type of CPR therapy).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system containing a switch to input the type of CPR, as taught by Giarracco, with the CPR assistive system of Herken, for the purpose of creating a CPR device which allows users to indicate whether manual or assistive CPR therapy is being administered in order to provide the proper feedback to the user.
In regards to claim 2, Herken in view of Giarracco discloses the system of claim 1.  Herken further discloses, “wherein the processor is configured to control the at least one output device to suppress at least a portion of the chest compression parameters based at least in part on the identified at least one type of the chest compressions (Fig. 7-9 the control system will present different waveforms based on the observed compressions determined by the system, each waveform will display the appropriate observed CPR parameters, see col. 6 ln. 55- col. 7 ln. 5 which discusses that the processor is able to identify and display the different compressions based on the sensor information collected, which would include the different parameters, based on the motion and type of CPR the system will display the appropriate graph and appropriate metric, which means the graph of the automatic system or the piston based system would not be displayed, which it would be understood the other two display graphs would be suppressed)
In regards to claim 18, Herken in view of Giarracco discloses the system of claim 1.  Herken further discloses, “wherein the at least one output device comprises a speaker (col. 3 ln. 38-47 which discusses visual and audio feedback can be presented, the feedback can be given via a display or annunciator (or speaker)).”  
In regards to claim 19, Herken in view of Giarracco discloses the system of claim 1.  Herken further discloses, “wherein the processor is configured to store, in the memory, the calculated chest compression parameters with data that indicates the identified at least one type of the chest compressions (col. 16 ln. 42-64 discussing the control system is able to store the program and information used to determine chest compression type and different wave forms).”  
In regards to claim 21, Herken in view of Giarracco discloses the system of claim 1.  Herken further discloses, “comprising a defibrillation electrode assembly configured to couple to the patient monitor/defibrillator, wherein the at least one motion sensor is disposed in the defibrillation electrode assembly (col. 3 ln. 21-40 the system contains the compression monitor 7 which is part of the electrodes and will monitor the different compression information and provide feedback).”
In regards to claim 24, Herken in view of Giarracco discloses the system of claim 1.  Herken further discloses, “wherein the processor is configured to: process the motion sensor signals received from the at least one motion sensor to automatically identify the type of the chest compressions as automated chest compression from a belt-based system (col. 6 ln. 55-64 the compressions wave forms of the manual, auto pulse belt based system and the piston based system ln.  can be determined based on motion information and the graphs, col. 7 ln. 34- col. 8 ln. 32 discusses the auto-pulse system and how based on the waveform produced it can be identified that the automatic pulse system is being used), and control the at least one output device to selectively provide the chest compression parameters at the CPR dashboard based at least in part on the type of the chest compressions indicated by the automatic identification (Fig. 8 col. 7 ln. 34- col. 8 ln. 32 the user can use the produced waveform to identify which of the different systems are being used whether manual, auto belt, or piston based, col. 17 ln. 32-34 the CPR provider or the user would provide input on which type of system is being used).”
In regards to claim 33, Herken in view of Giarracco discloses the system of claim 1.  Herken further discloses, “wherein the at least one type of the chest compressions comprises automated chest compressions (Fig. 8 shows a graph of automated chest compressions being performed, col. 7 ln. 34- col. 8 ln. 11 discusses the automated chest compression system and how the system is set and CPR is performed).”
In regards to claim 32, Herken in view of Giarracco discloses the system of claim 33.  Herken further discloses, “wherein the at least one output device is configured to provide an indication that the type of the chest compressions is the automated chest compressions (Fig. 8 displays the chest compression feedback of an automatic belt based system, col. 7 ln. 34- col. 8 ln. 11 which discusses the automated chest compression system ad how the graph is identified by the compression waveform, the system and user are able to identify the graph is that of an automated chest compression due to the fact that there is no variation in the waveform).”
Claims 3-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803) in view of Giarracco et al. (US 20160206504), as applied to claim 1 above, in further view of Freeman et al. (US 20140342330), referred to as Freeman 1.
In regards to claim 3, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the chest compression parameters comprise first chest compression feedback and second chest compression feedback and wherein the processor is configured to control the at least one output device to provide the first chest compression feedback and suppress the second chest compression feedback based at least in part on the identified at least one type of the chest compressions.”  Freeman 1 teaches, “wherein the chest compression parameters comprise first chest compression feedback and second chest compression feedback and wherein the processor is configured to control the at least one output device to provide the first chest compression feedback and suppress the second chest compression feedback based at least in part on the identified at least one type of the chest compressions (para. 66 discusses how the system can have different types of feedback such as display and haptic feedback, the user is allowed to select which types of feedback should be on based on preference).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined, selecting which type of feedback to present or not, as taught by Freeman 1, with the modified CPR system of Herken, for the purpose of creating a training system that is able to allow user to assign particular feedback to different types of compressions observed.
In regards to claim 4, Herken in view of Giarracco in view of Freeman1 discloses the system of claim 3.  Herken further discloses, “wherein the processor is configured to control the at least one output device to provide the first chest compression feedback and suppress the second chest compression feedback in response to actuation of the at least one dashboard mode selection switch (Fig. 7-8 show the different types of compression feedback such as manual and using an ACD device such as AutoPulse, fig. 13 shows the compared view, these graphs show that the different types of compression feedback can be filtered and others presented, col. 17 ln. 25-33 the CPR provider can provide input to the control system adjusting the input of which system is being used).”  
In regards to claim 5, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the first chest compression feedback is a chest compression timer or a chest compression pause timer.”  Freeman 1 teaches, “wherein the first chest compression feedback is a chest compression timer (para. 66 discusses how feedback can be a metronome, which is a type of timer which gives a user feedback on when they should be performing compressions).”  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the timer, taught by Freeman 1, with the modified CPR system of Herken, for the purpose of creating a training device that provides a user with feedback on when they should perform compressions.
In regards to claim 6, the modified system of Herken discloses the above mentioned, fails to disclose, “wherein the at least one output device is configured to provide the chest compression timer and the chest compression pause timer based on the motion sensor signals.”  Freeman 1 teaches, “wherein the at least one output device is configured to provide the chest compression timer and the chest compression pause timer based on the motion sensor signals (para. 42 discussing providing the user with feedback based on the amount of compressions the user should be performing and providing another sound or feedback using the timer if it has been indicated that the user has stopped performing CPR).”  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the timer to indicate when a person should be performing compressions, taught by Freeman 1, with the modified CPR system of Herken, for the purpose of creating a training 
In regards to claim 7, Herken in view of Giarracco in view of Freeman 1 discloses the system of claim 4.  Herken further discloses, “wherein the second chest compression feedback comprises at least one of compression depth feedback (fig. 6, col. 6-8 discussing compression depth can be measured, further col. 3 ln. 29-47 discusses providing feedback for the compression depth) and compression rate feedback (fig. 6 col. 3 ln. 29-47 discusses having feedback based on compression rate such as stating if a person needs a faster or slower rate).”
In regards to claim 8, Herken in view of Giarracco in view of Freeman 1 discloses the system of claim 7.  Herken further discloses, “wherein the second chest compression feedback comprises an indicator of chest release (Fig. 6, col. 6 ln. 27-54 discussing the A-up is when the user releases the compression).”
In regards to claim 9, Herken in view of Giarracco in view of Freeman 1 discloses the system of claim 7.  Herken further discloses, “wherein the second chest compression feedback comprises an indicator of chest compression induced circulation (col. 10 ln. 60-66 which discusses that compression induced circulation occurs at a rate of 60-120 compressions per min, inherently that means if the person performing CPR reaches that goal then circulation is occurring).”
In regards to claim 10, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the second chest compression feedback comprises a metronome.”  Freeman 1 teaches, “wherein the second chest compression feedback comprises a metronome (para. 42 system contains a metronome to provide a user with feedback on chest compressions).”  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the metronome, taught by Freeman 1, with the modified system of Herken, for the purpose of creating a training device that provides a user with feedback on when they should perform compressions.
In regards to claim 22, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the processor is configured to control the speaker to silence a metronome based at least in part on the identified at least one type of the chest compressions indicated by the actuation of the at least one dashboard mode selection switch.”  Freeman 1 teaches, “wherein the processor is configured to control the speaker to silence a metronome based at least in part on the identified at least one type of the chest compressions indicated by the actuation of the at least one dashboard mode selection switch (para. 66 the metronome provides feedback to a user throughout the mechanically assisted ACD process, the metronome will also stop providing feedback and will be turned off to indicate the end of the mechanically assisted ACD).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the metronome being turned off, as taught by Freeman 1, with the modified system of Herken, for the purpose of creating a training device that will provide a user with feedback at the proper times when mechanically assisted ACD chest compressions are being performed.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803) in view of Giarracco et al. (US 20160206504), as applied to claim 1 above, in view of Freeman et al. (US 20130023781), referred to as Freeman 2.
In regards to claim 11, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the processor is configured to control the at least one output device to  (para. 41 discusses how the feedback provided in basic view which is interpreted as the default setting will present the feedback visually first and then audibly).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the original feedback being presented visually, as taught by Freeman 2, with the modified system of Herken, for the purpose of creating a training system that is able to allow for visual feedback to be presented even when the device is on basic settings.
In regards to claim 12, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the default feedback mode corresponds to manual chest compressions.”  Freeman 2 teaches, “wherein the default feedback mode corresponds to manual chest compressions (para. 41 the feedback in basic view being presented is based on the manual compressions observed).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the default setting being manual compressions, as taught by Freeman 2, with the modified system of Herken, for the purpose of creating a training system that is able to allow for the feedback presented to be based on the manual chest compressions being observed. 
In regards to claim 13, Herken in view of Giarracco in view of Freeman 2 discloses the system of claim 13. Herken further discloses, “wherein the processor is configured to transition the at least one output device from the default feedback mode to a selected feedback mode in col. 17 ln. 32-34 the CPR provider, or the user, would provide input on which type of system is being used i.e. automatic system, once this is set the system will present the proper graph as shown in fig. 7-9).”  
In regards to claim 14, Herken in view of Giarracco in view of Freeman 2 discloses the system of claim 13.  Herken further discloses, “wherein, in the selected feedback mode, the at least one output device is configured to suppress at least a portion of chest compression feedback provided in the default feedback mode (Fig. 7-9 the control system will present different waveforms based on the observed compressions determined by the system, through the motion sensor and signals the system is able to determine which compression system is used to perform the compression, see col. 6 ln. 55- col. 7 ln. 5 which discusses that the processor is able to identify and display the different compressions based on the sensor information collected, the manual feedback in this case would be the default feedback).”  
In regards to claim 15, Herken in view of Giarracco in view of Freeman 2 discloses the system of claim 13.  Herken further discloses, “wherein, in the selected feedback mode, the at least one output device is configured to provide an indication of the identified at least one type of the chest compressions associated with the selected feedback mode (Fig. 7-9 the control system will present different waveforms based on the observed compressions determined by the system, through the motion sensor and signals the system is able to determine which compression system is used to perform the compression, see col. 6 ln. 55- col. 7 ln. 5 which discusses that the processor is able to identify and display the different compressions based on the sensor information collected)  
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803), in view of Giarracco et al. (US 20160206504), in view of Freeman et al. (US 20130023781), referred to as Freeman 2, as applied to claim 11 above, in further view of Gibson et al. (US 20080281168)
In regards to claim 16, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the processor is configured to operate the at least one output device in the default feedback mode upon initiation of a patient case.”  Gibson teaches, “wherein the processor is configured to operate the at least one output device in the default feedback mode upon initiation of a patient case (para. 102 discussing how the preset mode for the device is always going to be adult once the patient is initiated).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the default mode being for adults, as taught by Gibson, with the modified system of Herken, for the purpose of creating a training system that is ready for adult CPR monitoring once activated. 
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803), in view of Giarracco et al. (US 20160206504), as applied to claim 1 above, in view of Choi et al. (US 20180161239).
In regards to claim 17, the modified system of Herken discloses the above mentioned, but fails to disclose, “wherein the at least one dashboard mode selection switch comprises one or more soft-keys.”  Choi teaches, “wherein the at least one dashboard mode selection switch comprises one or more soft-keys (para. 80 states that the input device may be a touch screen, which is a soft-key device).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the touch screen, as taught by .  
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803) in view of Giarracco et al. (US 20160206504), as applied to claim 24 above, in further view of Lurie (US 20080255482).
In regards to claim 25, the system of Herken discloses the above mentioned, but fails to disclose, “wherein the at least one output device is configured to: provide a CPR timer with the automated chest compressions from the belt-based system, suppress compression depth feedback, compression rate feedback, a chest release indicator, and a perfusion indicator, in response to the automatic identification of the automated chest compressions from the belt-based system.”  Lurie teaches, “wherein the at least one output device is configured to: provide a CPR timer with the automated chest compressions from the belt-based system (para. 46 the automatic belt based system allows the user to set a compression rate for a particular amount of time, under broadest reasonable interpretation the time limit set for compressions is understood to be a timer), suppress compression depth feedback, compression rate feedback, a chest release indicator, and a perfusion indicator, in response to the automatic identification of the automated chest compressions from the belt-based system (Fig. 4 shows the automated system graphs, para. 13 discusses the automated system is set to be used the user will set the parameters and the amplitude will be displayed throughout, as shown in the graphs of figure 4, compression depth, rate feedback, release, and perfusion are not shown, therefore it is understood that this information is suppressed).”  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having set a compression rate for a given time, as taught by Lurie, with the modified 
In regards to claim 26, Herken in view of Giarracco in view of Lurie disclose the system of claim 25.  Herken further discloses, “wherein the at least one output device is configured to replace a display of the compression depth feedback, the compression rate feedback, the chest release indicator, and the perfusion indicator with an indication of the type of the chest compressions as the automated chest compressions from the belt-based system. (col. 17 ln. 32-34 the CPR provider, or the user, would provide input on which type of system is being used i.e. automatic system, this information allows the system to display the proper waveform Fig. 7-9, col. 6 ln. 55- col. 7 ln. 32 the different types of waveforms displayed will show compression rate, depth, and release information as shown in the figures).”
Claims 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US 8942803), in view of Giarracco et al. (US 20160206504), as applied to claim 1 above in view of Freeman et al. (US 20140342330), referred to as Freeman 1, in further view of Duval-Arnould et al. (US 20150096559).
In regards to claim 27,  the modified system of Herken discloses the above mentioned, but fails to disclose “wherein the appearance of the CPR dashboard changes from providing a CPR timer and at least one of compression depth feedback, compression rate feedback, a chest release indicator, and a perfusion indicator to providing the CPR timer and none of the compressionPage 6 of 14180143.v3-1/13/2021 11:10 AMDocket No.: Z20667US-02Serial No.:15/911,600Response to FOA dated October 15, 2020 depth feedback, the compression rate feedback, the chest release indicator, and the perfusion indicator based at least in part on the identified at least one type of the chest compressions indicated by the actuation of the at least one dashboard mode selection switch.”  Freeman 1 teaches having a timer and presenting a compression rate feedback (para. 66 the metronome is used to provide a user with feedback for compression rate).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the compression rate feedback timer, as taught by Freeman 1, with the modified CPR system as taught by Herken, for the purpose of creating a training system that is able to provide a user with feedback on what rate the user should be performing CPR compressions.  Further, both references fail to disclose, “wherein the appearance of the CPR dashboard changes from [providing a CPR timer] and at least one of compression depth feedback, compression rate feedback, a chest release indicator, and a perfusion indicator to providing the CPR timer and none of the compressionPage 6 of 14180143.v3-1/13/2021 11:10 AMDocket No.: Z20667US-02Serial No.:15/911,600Response to FOA dated October 15, 2020 depth feedback, the compression rate feedback, the chest release indicator, and the perfusion indicator based at least in part on the identified at least one type of the chest compressions indicated by the actuation of the at least one dashboard mode selection switch.” Duval- Arnould teaches of a ventilation system which allows the user to select the type of feedback to be displayed (para. 35 the ventilation system allows for the user to select which type of feedback will be presented, which would include the choices of information about pressure, rate, and frequency).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined selecting the type of feedback displayed, as taught by Duval-Arnould, with the modified CPR training system of Herken, for the purpose of creating a training system that allows for a user to focus in on improving one particular aspect of a compression that may need additional help.
In regards to claim 28, Herken in view of Giarracco in view of Freeman 1 in view of Duval-Arnould discloses the system of claim 27.  Herken further discloses, “wherein the appearance of the CPR dashboard changes to provide an indication of the identified at least one type of the chest compressions in response to the actuation of the at least one dashboard mode  (see col. 6 ln. 55- col. 7 ln. 55 the display will a graph based on information collected from the motion sensor, the graph will display what type of compressions are being performed, i.e. an automatic compression or a mechanically assisted manual compression).”
In regards to claim 30, Herken in view of Giarracco in view of Freeman 1 in view of Duval-Arnould discloses the system of claim 28.  Herken further discloses, “wherein the appearance of the CPR dashboard changes to provide the indication of the identified at least one type of the chest compressions as the mechanically assisted ACD chest compressions (Fig. 7 presents the output of a mechanically assisted ACD chest compression, col. 6 ln. 55- col. 7 ln. 55 the displayed graph will present a mechanically assisted chest compression, this also discusses how to identify the type of chest compression).”
Response to Arguments
Applicant’s arguments, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of the final office action has been withdrawn. 
Applicant’s arguments with respect to the 102/103 rejection have been considered but are considered moot due to the fact that the amendments required the application of a new prior art reference.  The Applicant argues that Herken fails to disclose the user inputting on a dashboard the type of chest compression.  As mentioned above, this argument is considered moot due to the necessity of the application of a new reference.  Next the Applicant argues the Herken is silent regarding “mechanically assisted active compression decompression (ACD) chest compressions.”  The Examiner disagrees.  As mentioned previously the puck shown in Herken Figures 2-3 and described in col. 3 ln. 48- col. 4-27 under broadest reasonable interpretation is understood to be a mechanically assisted compression/ decompression device because it works 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/L.D.V/Examiner, Art Unit 3715        

/JAMES B HULL/Primary Examiner, Art Unit 3715